            Case 2:21-cv-00199-RWS Document 1 Filed 09/13/21 Page 1 of 7




                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF GEORGIA
                            GAINESVILLE DIVISION

 JODI STINCHCOMB,

                Plaintiff,
                                                 CIVIL ACTION FILE
 v.
                                                 NO. ________________
 JEFFREY STOLTZ and MICELI
 DRAPERY COMPANY, INC.,

                Defendants.


                              NOTICE OF REMOVAL


        TO: Judges of the United States District Court
            Northern District of Georgia, Gainesville Division

        Pursuant to 28 U.S.C. § 1441 et seq., Defendants Jeffery Stoltz and Miceli

Drapery Company, Inc., and (hereinafter “these Defendants”) hereby remove the

civil action captioned JODI STINCHCOMB v. JEFFREY STOLTZ and MICELI

DRAPERY COMPANY, INC., State Court of Habersham County, Civil Action File

No. 21ST0097 from the State Court of Habersham County, Georgia, to the United

States District Court for the Northern District of Georgia, Gainesville Division.

Removal is based upon the following:
                                        -1-

911204v.1
                 Case 2:21-cv-00199-RWS Document 1 Filed 09/13/21 Page 2 of 7




                           Removal Based on Diversity Jurisdiction

            1.      This Court has original jurisdiction of this matter pursuant to 28

U.S.C. § 1332 and this matter may be removed to this Court under 28 U.S.C. §§

1441 and 1446.

                                  Description of the Action

            2.      On August 10, 2021, Plaintiff filed a Complaint against Defendants

alleging negligence related to a motor vehicle accident that occurred on or about

February 4, 2021 in Habersham County, Georgia. See Plaintiff’s Complaint ¶ 6,

attached as Exhibit “A”.

                                    Consent for Removal

            3.      The procedure for removing a case to Federal Court is codified in 28

U.S.C. § 1446 and requires that “all defendants who have been properly joined and

served” consent to the removal. 28 U.S.C. § 1446(b)(2)(A) (emphasis added);

Cook v. Randolph County, Ga., 573 F.3d 1143, 1150 (11th Cir. 2009); Tri-Cities

Newspaper, Inc. v. Tri-Cities Printing Pressmen and Assistants’ Local 349, 427

F.2d 325, 326-27 (5th Cir. 1970).

            4.      All named Defendants, through undersigned counsel, consent to the

removal of this Action.
                                              -2-

911204v.1
                 Case 2:21-cv-00199-RWS Document 1 Filed 09/13/21 Page 3 of 7




                          The Amount in Controversy Requirement

            5.      In diversity cases, 28 U.S.C. § 1332(a) requires that the matter in

controversy exceed the sum or value of $75,000.

            6.     In Plaintiff’s Complaint, they seek to recover past and future medical

expenses, damages for past and future mental and physical pain and suffering,

punitive damages, physical and emotional suffering. Plaintiff’s Complaint ¶¶ 23 –

28 and correspondence from Plaintiff’s counsel making a “policy limits demand”

and indicating that the case value as “being well into the seven figures,” attached

as Exhibit “H.”

            7.      Thus, the amount in controversy has been established pursuant to 28

U.S.C. § 1446(c)(2) as shown by Plaintiff’s Complaint.

                          The Diversity of Citizenship Requirement

            8.      For diversity jurisdiction under 28 U.S.C. § 1332(a)(1), the parties

must be citizens of different states.

            9.      Plaintiff is a citizen and resident of the State of Georgia. Plaintiff’s

Complaint ¶ 1. Upon information and belief, Plaintiff is a citizen of Georgia and

are entirely diverse from these Defendants.



                                                -3-

911204v.1
              Case 2:21-cv-00199-RWS Document 1 Filed 09/13/21 Page 4 of 7




            10.   Defendant Jeffrey Stoltz is a resident and citizen of the State of North

Carolina. Plaintiff’s Complaint ¶ 2; Answer of Defendants ¶ 2. Defendant Jeffery

Stoltz is not a citizen of the State of Georgia and is entirely diverse from Plaintiff.

            11.   Defendant Miceli Drapery Company, Inc. is a foreign corporation

with its state of incorporation being the State of Illinois and principal place of

business being the State of Illinois and is, therefore, a citizen of Illinois. See

Illinois Secretary of State Business Information on Miceli Drapery Company, Inc.

attached as Exhibit “I”. Defendant Miceli Drapery Company, Inc. is not a citizen

of the State of Georgia and is entirely diverse from Plaintiff.

                          Compliance with Deadline for Removal

            12.   Pursuant to 28 U.S.C. §1446(b)(2)(B), each defendant shall have 30

days after receipt by or service on that defendant of the initial pleading or

summons to file the notice of removal.

            13.   Defendants accepted service through counsel on August 12, 2021.

See Acknowledgements of Service, attached as Exhibits “E” and “F”.

            14.   These Defendants have initiated removal within 30 days of service on

these Defendants. Based on 28 U.S.C. § 1446(b)(2)(B)-(C) this Notice of Removal

is timely filed.
                                              -4-

911204v.1
              Case 2:21-cv-00199-RWS Document 1 Filed 09/13/21 Page 5 of 7




                               The State Court Proceeding

            15.   The state court proceeding is identified as follows: JODI

STINCHCOMB v. JEFFREY STOLTZ and MICELI DRAPERY COMPANY, INC.,

State Court of Habersham County, Civil Action File No. 21ST0097. A Notice of

this Removal will be filed with the State Court of Habersham County upon filing

of this Notice of Removal pursuant to 28 U.S.C. § 1446(d).

                                All State-Court Documents

            16.   Pursuant to 28 U.S.C. § 1446(a), the following state-court filings are

attached hereto: Plaintiff’s Complaint (Exhibit “A”); General Civil Information

Form (Exhibit “B”); Summons to Miceli Drapery Company, Inc. (Exhibit “C”);

Summons to Jeffery Stoltz. (Exhibit “D”); Acknowledgement of Service for Miceli

Drapery Company, Inc. (Exhibit “E”); Acknowledgement of Service for Jeffery

Stoltz. (Exhibit “F”); and Answer of Defendants. (Exhibit “G”).

            WHEREFORE, these Defendants exercise their rights under the provisions

of 28 U.S.C. § 1441, et seq. to remove this Action from the State Court of

Habersham County, Georgia, to the United States District Court, Northern District

of Georgia, Gainesville Division.



                                             -5-

911204v.1
              Case 2:21-cv-00199-RWS Document 1 Filed 09/13/21 Page 6 of 7




            Respectfully submitted this 13th day of September, 2021.


                                           NALL & MILLER, LLP

                                           By:     /s/ Michael Hostetter
                                                   MICHAEL D. HOSTETTER
                                                   Georgia Bar No. 368420
                                                   JARVIS B. LÄKEMÄKER
                                                   Georgia Bar No. 479851

                                           ATTORNEYS FOR DEFENDANTS

235 Peachtree Street, NE
North Tower, Suite 1500
Atlanta, Georgia 30303
Telephone: 404/522.2200
Facsimile: 404/522.2208
mhostetter@nallmiller.com
jlakemaker@nallmiller.com




                                             -6-

911204v.1
              Case 2:21-cv-00199-RWS Document 1 Filed 09/13/21 Page 7 of 7




                               CERTIFICATE OF SERVICE

            I hereby certify that I have this day filed and served the within and foregoing

NOTICE OF REMOVAL (USDC, NORTHERN DISTRICT, ATLANTA

DIVISION) via the Court’s electronic filing service ECF, which shall forward a

copy to counsel of record listed below.

                               Mark A. Wade, Jr.
                               Georgia Auto Law – Auto Accident Attorneys
                               120 Ottley Drive, NE
                               Studio B
                               Atlanta, GA 30324
                               E-Mail: mark@georgiaautolaw.com
                               Attorneys for Plaintiff

            This the 13th day of September, 2021.

                                            NALL & MILLER, LLP

                                            By:      /s/ Michael Hostetter
                                                     MICHAEL D. HOSTETTER
                                                     Georgia Bar No. 368420

                                            ATTORNEYS FOR DEFENDANTS
235 Peachtree Street, NE
North Tower, Suite 1500
Atlanta, Georgia 30303
Telephone: 404/522.2200
Facsimile: 404/522.2208
mhostetter@nallmiller.com
jlakemaker@nallmiller.com


                                               -7-

911204v.1
